DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/277,088 filed on February 15, 2019.  Claims 1 to 26 are currently pending with the application.
	
Priority
This application has claimed foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b), or 386(a), of Application No. 2018122689, filed on June 21, 2018. Receipt of certified copies of papers as required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/15/2019, 09/16/2019, 01/28/2020, 06/12/2020, 11/05/2020, 07/15/2021, 08/30/2021, 10/07/2021 were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 2, 4, 6, 11, 14, 15, 17, 19 and 24 are objected to because of the following informalities:  
set of search results”, for purposes of clarity.
Claims 2, 4, 6, 15, 17, and 19 recite the element “respective similarity parameter”, where independent claims 1 and 14 also recite the element “respective similarity parameter”.  It appears that these elements are distinct elements being generated by different operations, and therefore, they should be distinguished accordingly, for purposes of clarity.
Claims 11 and 24 read “a CTR” in line 2.  For purposes of clarity, acronyms should be spelled in its first mention.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 24 recite the limitation “the user-interaction parameter” in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claims 13 and 26 recite the limitations “the generating the plurality of annotations” in line 1.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 14, 16, 18, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Publication No. 2017/0235819) hereinafter Liao, and further in view of Shukla et al. (U.S. Patent No. 9,916,366) hereinafter Shukla.
	As to claim 1:
	Liao discloses:
A computer-implemented method for ranking search results using a first machine learning algorithm (MLA) [Paragraph 0015 teaches ranking document results by executing a machine learned ranking function, therefore, first machine learning algorithm], the method being executed by a server hosting a second MLA, the second MLA having been trained to determine query similarity based on textual content thereof [Paragraph 0059 teaches defining feature vectors and using a learning machine to determine a score for the documents using the feature vectors; Paragraph 0075 teaches using a translation model to evaluate how related two queries are; Paragraph 0094 teaches determining similarity between two queries; Paragraph 0095 teaches where the similarity equation includes a CN measure, which is the number of common , the method comprising: 
receiving, by the second MLA, a new query [Paragraph 0016 teaches receiving a first query; Paragraph 0056 teaches receiving a query; Paragraph 0094 teaches receiving a user query]; 
retrieving, by the second MLA from a search log database, a plurality of search queries having been submitted on a search engine server [Paragraph 0016 teaches identifying queries in a search history log; Paragraph 0045 teaches query log is a repository of search engine and user activity, which includes processed user queries as well as user actions taken on search results, and that can be implemented as a relational database, therefore, a search log database]; 
computing, by the second MLA, a respective similarity parameter between the new query and each query of the plurality of search queries [Paragraph 0016 teaches identifying queries in a search history log that are similar to the first query; Paragraph 0094 teaches identifying queries that are similar to the user query, to identify related sessions, by identifying queries that are at least 80% similar to the user query, and calculating the similarity between the user query q and the query q1 by using equation 4.0]; 
selecting, by the second MLA, from the plurality of search queries, a past query associated with a similarity parameter [Paragraph 0022 teaches selecting a top-ranked subset of queries related to the user input query; Paragraph 0094 teaches identifying relates sessions from the query log that contain at least one query q1 that is at least 80% similar to the user query q, therefore, selecting past queries from the plurality of search queries that are associated with a similarity parameter]; 
retrieving, by the second MLA, a set of search results associated with the past query [Paragraph 0016 teaches identifying user sessions of a search history log that comprise at least one search query similar to the first search query, and generating a surrogate document describing at least , each respective search result of the set of search results being associated with a respective annotation including: at least one respective search query having been used to access the respective search result on the search engine server [Paragraph 0016 teaches where the generated surrogate document describes at least one document and corresponding user actions and search queries associated with the at least one document in a search history log, therefore, each of the results (documents) are associated with respective search queries; Paragraph 0065 teaches surrogate documents (ESD) are created for documents that appear in the query log, by collecting all related queries as well as corresponding events and their frequency, and as such, an ESD is an aggregate of queries, events, and counts for documents]; 
computing, by the second MLA, for each of the at least one respective search query having been used to access the respective search result, a second similarity parameter [Paragraph 0071 teaches computing query-based features between a subset of queries in the ESD related to the user query; Paragraph 0073 teaches evaluating similarity between user query and set of candidate queries in the surrogate document, therefore, computing a second similarity parameter for each of the respective search queries]; and 
using the respective second similarity parameter as a ranking feature by the first MLA for ranking the associated search results as search results for the new query [Paragraph 0081 teaches weighting queries in the ESD so that queries more similar to the user query contribute more to the final feature value than queries that are less similar, by for example, weighting each query by the similarity score between the ESD queries and the user query described previously; Paragraph 0096 teaches once the ESD are generated, generating features from the ESDs for each document, and ranking each document using the features values; Paragraph 0098 teaches ranking the .
Liao does not appear to expressly disclose selecting a given past query associated with a highest respective similarity parameter; retrieving a set of search results associated with the given past query.
Shukla discloses:
selecting a given past query associated with a highest respective similarity parameter [Column 11, lines 54 to 58 teach selecting one or more highest ranked queries, e.g., the queries that are most similar to the user query; Column 15, lines 65 to 67 teach selecting one or more candidate augmentation queries based upon their similarity to the input query; Column 16, lines 23 to 28 teach selecting one of the candidate augmentation queries based on the ranking of the queries, by selecting the top ranking query from the identified queries, therefore, selecting a given past query associated with a highest respective similarity parameter; ]; 
retrieving a set of search results associated with the given past query [Column 11, lines 54 to 58 teach selecting one or more highest ranked queries, e.g., the queries that are most similar to the user query and performing an augmented search operation that uses the selected augmentation query as input; Column 16, lines 31 to 39 teach performing an augmented search operation that uses the selected augmentation query as input, where the search results can be retrieved from the cached search results and provided].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Liao, by selecting a given past query associated with a highest respective similarity parameter; retrieving a set of search results associated with the given past query, as taught by Shukla 

As to claim 11:
	Liao discloses:
wherein the user-interaction parameter is at least one of: a dwell time and a CTR [Paragraph 0062 teaches logging various user behavior such as searches, prints, click-throughs, etc.].

As to claim 14:
	Liao discloses:
A system for ranking search results using a first machine learning algorithm (MLA) [Paragraph 0015 teaches ranking document results by executing a machine learned ranking function, therefore, first machine learning algorithm], the system executable by a second MLA in the system, the second MLA having been trained to determine query similarity based on textual content thereof [Paragraph 0059 teaches defining feature vectors and using a learning machine to determine a score for the documents using the feature vectors; Paragraph 0075 teaches using a translation model to evaluate how related two queries are; Paragraph 0094 teaches determining similarity between two queries; Paragraph 0095 teaches where the similarity equation includes a CN measure, which is the number of common words of q1 and q, therefore, determining similarity based on textual content], the system comprising: a processor; a non-transitory computer-readable medium comprising instructions; the processor, upon executing the instructions, being configured to:
receive, by the second MLA, a new query [Paragraph 0016 teaches receiving a first query; Paragraph 0056 teaches receiving a query; Paragraph 0094 teaches receiving a user query]; 
retrieve, by the second MLA from a search log database, a plurality of search queries having been submitted on a search engine server [Paragraph 0016 teaches identifying queries in a search history log; Paragraph 0045 teaches query log is a repository of search engine and user activity, which includes processed user queries as well as user actions taken on search results, and that can be implemented as a relational database, therefore, a search log database]; 
compute, by the second MLA, a respective similarity parameter between the new query and each query of the plurality of search queries [Paragraph 0016 teaches identifying queries in a search history log that are similar to the first query; Paragraph 0094 teaches identifying queries that are similar to the user query, to identify related sessions, by identifying queries that are at least 80% similar to the user query, and calculating the similarity between the user query q and the query q1 by using equation 4.0]; 
select, by the second MLA, from the plurality of search queries, a past query associated with a similarity parameter [Paragraph 0022 teaches selecting a top-ranked subset of queries related to the user input query; Paragraph 0094 teaches identifying relates sessions from the query log that contain at least one query q1 that is at least 80% similar to the user query q, therefore, selecting past queries from the plurality of search queries that are associated with a similarity parameter]; 
retrieve, by the second MLA, a set of search results associated with the past query [Paragraph 0016 teaches identifying user sessions of a search history log that comprise at least one search query similar to the first search query, and generating a surrogate document describing at least one document in the identified user sessions, therefore, identifying (retrieving) search results (at least one document) associated with the similar search query], each respective search result of the set of search results being associated with a respective annotation including: at least one respective search query having been used to access the respective search result on the search engine server [Paragraph 0016 teaches where the generated surrogate document describes at least one document and corresponding user actions and search queries associated with the at least one document in a search history log, therefore, each of the results (documents) are associated with respective search queries; Paragraph 0065 teaches surrogate documents (ESD) are created for documents that appear in the query log, by collecting all related queries as well as corresponding events and their frequency, and as such, an ESD is an aggregate of queries, events, and counts for documents]; 
compute, by the second MLA, for each of the at least one respective search query having been used to access the respective search result, a second similarity parameter [Paragraph 0071 teaches computing query-based features between a subset of queries in the ESD related to the user query; Paragraph 0073 teaches evaluating similarity between user query and set of candidate queries in the surrogate document, therefore, computing a second similarity parameter for each of the respective search queries]; and 
use the respective second similarity parameter as a ranking feature by the first MLA for ranking the associated search results as search results for the new query [Paragraph 0081 teaches weighting queries in the ESD so that queries more similar to the user query contribute more to the final feature value than queries that are less similar, by for example, weighting each query by the similarity score between the ESD queries and the user query described previously; Paragraph 0096 teaches once the ESD are generated, generating features from the ESDs for each document, and ranking each document using the features values; Paragraph 0098 teaches ranking the documents by combining rank values with a second ranking determined by a machine learned .
Liao does not appear to expressly disclose selecting a given past query associated with a highest respective similarity parameter; retrieving a set of search results associated with the given past query.
Shukla discloses:
select a given past query associated with a highest respective similarity parameter [Column 11, lines 54 to 58 teach selecting one or more highest ranked queries, e.g., the queries that are most similar to the user query; Column 15, lines 65 to 67 teach selecting one or more candidate augmentation queries based upon their similarity to the input query; Column 16, lines 23 to 28 teach selecting one of the candidate augmentation queries based on the ranking of the queries, by selecting the top ranking query from the identified queries, therefore, selecting a given past query associated with a highest respective similarity parameter; ]; 
retrieve a set of search results associated with the given past query [Column 11, lines 54 to 58 teach selecting one or more highest ranked queries, e.g., the queries that are most similar to the user query and performing an augmented search operation that uses the selected augmentation query as input; Column 16, lines 31 to 39 teach performing an augmented search operation that uses the selected augmentation query as input, where the search results can be retrieved from the cached search results and provided].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Liao, by selecting a given past query associated with a highest respective similarity parameter; retrieving a set of search results associated with the given past query, as taught by Shukla [Columns 11, 15, 16], because both applications are directed to improving search results based on 

As to claim 16:
	Liao discloses:
wherein the respective annotation further includes: at least one respective user-interaction parameter, the at least one respective user-interaction parameter being indicative of user behavior with the respective search result by at least one user after having submitted the at least one respective query to the search engine server [Paragraph 0062 teaches logging various user behaviors (user actions) such as click-throughs, views, etc. with documents or results returned by a user query; Paragraph 0065 teaches creating event-centric (i.e., including information related to user actions) surrogate documents (ESD) for documents that appear in the query log, by collecting all related queries as well as corresponding events and their frequency, and as such, an ESD is an aggregate of queries, events, and counts for documents].

As to claim 18:
	Liao discloses:
wherein the respective second similarity parameter is computed by the second MLA based on: a respective similarity parameter between the new query and the at least one respective search query included in the respective annotation [Paragraph 0071 teaches computing query-based features between a subset of queries in the ESD related to the user query; Paragraph 0073 teaches evaluating similarity between user query and set of candidate queries in the surrogate document; Paragraph 0081 teaches weighting each query by the similarity score]; and the at least one respective user-interaction parameter included in the respective annotation [Paragraph 0071 teaches computing query-based features, by computing a query-document feature for each event (where events are user actions) and then weights each query-document feature to compute a final feature vector, with equation 1.0, which includes the subset of candidate queries, and therefore, the feature is based on the similarity parameters and the user action parameters].

As to claim 19:
	Liao discloses:
wherein computing, by the second MLA, for each of the at least one respective search query having been used to access the respective search result, the respective second similarity parameter, comprises: multiplying the respective similarity parameter and the at least one respective user-interaction parameter [Paragraph 0014 teaches query-based features are selected and weighted based on lexical similarity of the search queries to the user query, where the query-based features are weighted based on the user actions associated with the document].

As to claim 24:
	Liao discloses:
wherein the user-interaction parameter is at least one of: a dwell time and a CTR [Paragraph 0062 teaches logging various user behavior such as searches, prints, click-throughs, etc.].

As to claim 25:
	Liao as modified by Alfonseca discloses:
prior to the receiving of the new query: generating a plurality of annotations including the respective annotations; and storing the plurality of annotations in a storage of the server [Alfonseca - Column 6, lines 41 to 46 teach correlations scores can be generated by the various correlation processes described below, and stored in a data store that is later accessed by the query similarity subsystem].

Claims 2 to 8, 10, 12, 13, 15, 17, 20, 21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Publication No. 2017/0235819) hereinafter Liao, in view of Shukla et al. (U.S. Patent No. 9,916,366) hereinafter Shukla, and further in view of Alfonseca et al. (U.S. Patent No. 8,825,571) hereinafter Alfonseca.
As to claim 2:
	Liao discloses:
retrieving from the search log database, the plurality of search queries having been submitted on a search engine server, each of the plurality of search queries being associated with the respective set of search results, each respective search result of the respective set of search results being associated with at least one respective user-interaction parameter [Paragraph 0046 teaches model includes one or more feature vector builders and learning machines, therefore, machine learning or training; Paragraph 0016 teaches identifying queries in a search history log; Paragraph 0045 teaches query log is a repository of search engine and user activity, which includes processed user queries as well as user actions taken on search results, and that can be implemented as a relational database, therefore, a search log database; Paragraph 0065 teaches creating an event-centric surrogate document for documents that appear in the query log, by collecting all related queries as well as corresponding events and their frequency; Paragraph 0068 teaches ESDs capture user behaviors as well as queries]; 
computing, for each query of the plurality of search queries, a respective query vector based on the at least one respective user-interaction parameter associated with each search result of the respective set of search results [Paragraph 0066 teaches ESD is organized by queries and their associated events, where each query is followed by one or more event types, as well as the count for each event type; Paragraph 0071 teaches computing query-based features by computing a query-document feature for each event in an ESD and then weighting each query-document feature to compute a final feature vector; Paragraph 0074 teaches representing queries as vector of terms]; 
computing, for each possible pair of queries within the plurality of search queries, based on the respective query vectors of each query of the pair of queries, a respective similarity parameter, the respective similarity parameter being indicative of a degree of similarity between queries in the pair of queries [Paragraph 0074 teaches representing queries as vectors of terms, and calculating the similarity between two queries by using the dot product between the vector representations].
Neither Liao nor Shukla appear to expressly disclose during a training phase: generating a set of training objects, each training object of the set of training objects including an indication of a respective one of each of the possible pair of queries and the respective similarity parameter; training the second MLA on the set of training objects to determine a similarity parameter of a new pair of queries, at least one query of the new pair of queries not being included in the set of training objects.
Alfonseca discloses:
during a training phase: generating a set of training objects, each training object of the set of training objects including an indication of a respective one of each of the possible pair of queries and the respective similarity parameter [Column 2, lines 22 to 23 teach determining a correlation score of a first and second query, therefore, similarity parameter; Column 6, lines 16 to 19 teach measuring the correlation between the search query and the additional search query based on multiple correlation scores, lines 38 to 40 teach correlation scores between two search queries are indicative of a similarity between the queries]; 
training the second MLA on the set of training objects to determine a similarity parameter of a new pair of queries, at least one query of the new pair of queries not being included in the set of training objects [Column 1, lines 57 to 60 teach training the linear model based on annotated queries using a machine learning process; Column 6, lines 21 to 25 teach combination of different correlation scores, each of which are determined based on different processes, facilitates the training of the linear model to calculate a combined correlation score that more closely matches quality control data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Liao, by during a training phase: generating a set of training objects, each training object of the set of training objects including an indication of a respective one of each of the possible pair of queries and the respective similarity parameter; training the second MLA on the set of training objects to determine a similarity parameter of a new pair of queries, at least one query of the new pair of queries not being included in the set of training objects, as taught by Alfonseca [Columns 1, 2, 6], because the applications are directed to improving search results based on analysis of search query logs; generating similarity parameters between queries and training the model based on the parameters improves the quality of suggestions, and search results [See Alfonseca Col 6, lines 27 – 29].

As to claim 3:
	Liao discloses:
wherein the respective annotation further includes: at least one respective user-interaction parameter, the at least one respective user-interaction parameter being indicative of user behavior with the respective search result by at least one user after having submitted the at least one respective query to the search engine server [Paragraph 0062 teaches logging various user behaviors (user actions) such as click-throughs, views, etc. with documents or results returned by a user query; Paragraph 0065 teaches creating event-centric (i.e., including information related to user actions) surrogate documents (ESD) for documents that appear in the query log, by collecting all related queries as well as corresponding events and their frequency, and as such, an ESD is an aggregate of queries, events, and counts for documents].

As to claim 4:
	Liao discloses:
the respective similarity parameter is computed by using one of: a scalar multiplication or a cosine similarity [Paragraph 0074 teaches computing the similarity between two queries by using the dot product between the vector representations, or the cosine similarity].

As to claim 5:
	Liao discloses:
wherein the respective second similarity parameter is computed by the second MLA based on: a respective similarity parameter between the new query and the at least one respective search query included in the respective annotation [Paragraph 0071 teaches computing query-based features between a subset of queries in the ESD related to the user query; Paragraph 0073 teaches evaluating similarity between user query and set of candidate queries in the surrogate document; Paragraph 0081 teaches weighting each query by the similarity score]; and the at least one respective user-interaction parameter included in the respective annotation [Paragraph 0071 teaches computing query-based features, by computing a query-document feature for each event (where events are user actions) and then weights each query-document feature to .

As to claim 6:
	Liao discloses:
wherein computing, by the second MLA, for each of the at least one respective search query having been used to access the respective search result, the respective second similarity parameter, comprises: multiplying the respective similarity parameter and the at least one respective user-interaction parameter [Paragraph 0014 teaches query-based features are selected and weighted based on lexical similarity of the search queries to the user query, where the query-based features are weighted based on the user actions associated with the document].

As to claim 7:
	Liao discloses:
wherein the training the second MLA on the set of training objects to determine the similarity parameter of the new pair of queries is based on at least one respective textual feature of each query of the new pair of queries [Paragraph 0073 teaches selecting related queries from the ESD based on lexical similarity].

As to claim 8:
	Liao discloses:
wherein the second MLA is a neural network [Paragraph 0096 teaches ranking function can be a function learned by a neural network].


	Liao as modified by Alfonseca discloses:
prior to the receiving of the new query: generating a plurality of annotations including the respective annotations; and storing the plurality of annotations in a storage of the server [Alfonseca - Column 6, lines 41 to 46 teach correlations scores can be generated by the various correlation processes described below, and stored in a data store that is later accessed by the query similarity subsystem].
	
As to claim 13:
	Liao discloses:
the generating the plurality of annotations is executed by a third trained MLA [Paragraph 0046 teaches modules include one or more feature vector builders and learning machines to implement the functionality described herein, therefore, including the generation of ESDs which represent the annotations].

As to claim 15:
	Liao discloses:
retrieving from the search log database, the plurality of search queries having been submitted on a search engine server, each of the plurality of search queries being associated with the respective set of search results, each respective search result of the respective set of search results being associated with at least one respective user-interaction parameter [Paragraph 0046 teaches model includes one or more feature vector builders and learning machines, therefore, machine learning or training; Paragraph 0016 teaches identifying queries in a search history log; Paragraph 0045 teaches query log is a repository of search engine and user activity, ; 
computing, for each query of the plurality of search queries, a respective query vector based on the at least one respective user-interaction parameter associated with each search result of the respective set of search results [Paragraph 0066 teaches ESD is organized by queries and their associated events, where each query is followed by one or more event types, as well as the count for each event type; Paragraph 0071 teaches computing query-based features by computing a query-document feature for each event in an ESD and then weighting each query-document feature to compute a final feature vector; Paragraph 0074 teaches representing queries as vector of terms]; 
computing, for each possible pair of queries within the plurality of search queries, based on the respective query vectors of each query of the pair of queries, a respective similarity parameter, the respective similarity parameter being indicative of a degree of similarity between queries in the pair of queries [Paragraph 0074 teaches representing queries as vectors of terms, and calculating the similarity between two queries by using the dot product between the vector representations].
Neither Liao nor Shukla appear to expressly disclose during a training phase: generating a set of training objects, each training object of the set of training objects including an indication of a respective one of each of the possible pair of queries and the respective similarity parameter; training the second MLA on the set of training objects to determine a similarity parameter of a new pair of queries, at least one query of the new pair of queries not being included in the set of training objects.
Alfonseca discloses:
during a training phase: generating a set of training objects, each training object of the set of training objects including an indication of a respective one of each of the possible pair of queries and the respective similarity parameter [Column 2, lines 22 to 23 teach determining a correlation score of a first and second query, therefore, similarity parameter; Column 6, lines 16 to 19 teach measuring the correlation between the search query and the additional search query based on multiple correlation scores, lines 38 to 40 teach correlation scores between two search queries are indicative of a similarity between the queries]; 
training the second MLA on the set of training objects to determine a similarity parameter of a new pair of queries, at least one query of the new pair of queries not being included in the set of training objects [Column 1, lines 57 to 60 teach training the linear model based on annotated queries using a machine learning process; Column 6, lines 21 to 25 teach combination of different correlation scores, each of which are determined based on different processes, facilitates the training of the linear model to calculate a combined correlation score that more closely matches quality control data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Liao, by during a training phase: generating a set of training objects, each training object of the set of training objects including an indication of a respective one of each of the possible pair of queries and the respective similarity parameter; training the second MLA on the set of training objects to determine a similarity parameter of a new pair of queries, at least one query of the new pair of queries not being included in the set of training objects, as taught by Alfonseca [Columns 1, 2, 6], because the applications are directed to improving search results based on analysis of search query logs; generating similarity parameters between queries and training the model based on the 

As to claim 17:
	Liao discloses:
the respective similarity parameter is computed by using one of: a scalar multiplication or a cosine similarity [Paragraph 0074 teaches computing the similarity between two queries by using the dot product between the vector representations, or the cosine similarity].

As to claim 20:
	Liao discloses:
wherein the training the second MLA on the set of training objects to determine the similarity parameter of the new pair of queries is based on at least one respective textual feature of each query of the new pair of queries [Paragraph 0073 teaches selecting related queries from the ESD based on lexical similarity].

As to claim 21:
	Liao discloses:
wherein the second MLA is a neural network [Paragraph 0096 teaches ranking function can be a function learned by a neural network].

As to claim 26:
	Liao discloses:
the generating the plurality of annotations is executed by a third trained MLA [Paragraph 0046 teaches modules include one or more feature vector builders and learning machines to implement the functionality described herein, therefore, including the generation of ESDs which represent the annotations].

Claims 9, 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (U.S. Publication No. 2017/0235819) hereinafter Liao, in view of Shukla et al. (U.S. Patent No. 9,916,366) hereinafter Shukla, in view of Alfonseca et al. (U.S. Patent No. 8,825,571) hereinafter Alfonseca, and further in view of Pelleg et al. (U.S. Publication No. 2017/0249311) hereinafter Pelleg.
As to claim 9:
Liao discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose wherein the first MLA is a decision tree based algorithm.
	Pelleg discloses:
wherein the first MLA is a decision tree based algorithm [Paragraph 0040 teaches the training set is used as input to a classifier learner, where for example, a decision-tree learner outputs a nested structure of if/else conditions taking into account feature values of the vector of features to determine an output].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Liao, by incorporating the first MLA as a decision tree based algorithm, as taught by Pelleg [Paragraph 0040], because using a different type of algorithm is a simple substitution of one known element for another to obtain predictable results.


	Liao discloses:
wherein the first MLA uses a plurality of additional features for ranking, and wherein the respective second similarity parameter is added to the plurality of additional features for ranking [Paragraph 0083 teaches using term-based similarity between user queries and ESDs as additional features in ranking; Paragraph 0098 teaches ranking the documents by combining rank values with a second ranking determined by a machine learned ranking function that uses the feature vectors/values, therefore using the second similarity parameter as a ranking feature for ranking the results].

As to claim 22:
Liao discloses all the limitations as set forth in the rejections of claim 21 above, but does not appear to expressly disclose wherein the first MLA is a decision tree based algorithm.
	Pelleg discloses:
wherein the first MLA is a decision tree based algorithm [Paragraph 0040 teaches the training set is used as input to a classifier learner, where for example, a decision-tree learner outputs a nested structure of if/else conditions taking into account feature values of the vector of features to determine an output].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Liao, by incorporating the first MLA as a decision tree based algorithm, as taught by Pelleg [Paragraph 0040], because using a different type of algorithm is a simple substitution of one known element for another to obtain predictable results.


	Liao discloses:
wherein the first MLA uses a plurality of additional features for ranking, and wherein the respective second similarity parameter is added to the plurality of additional features for ranking [Paragraph 0083 teaches using term-based similarity between user queries and ESDs as additional features in ranking; Paragraph 0098 teaches ranking the documents by combining rank values with a second ranking determined by a machine learned ranking function that uses the feature vectors/values, therefore using the second similarity parameter as a ranking feature for ranking the results].






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169